12-Dec-2017     12:42
                                                                                                         12568343688          p.l




                                                        Motion For Extension of Time

                                                            December 12, 2017

                  Court of Appeals

                  Wne District

                  State of Texas

                  10O1 Pear! St
                                                                                                  F
                                                                                                       nr.r * •) '~'7
                 Beaumont, Texas 77701

                 RE: Case 09-17-003 94-CV
                                                                                                   NINTH ^Lill'O." ,
                 Trial case Number: 16-12-14151-CV



                Respectfully i request additional 30days to puttogether the funds required by the Court in addition to
                the funds requested bythe Montgomery County Court 410 to prepare the documentation.
                The reason for this request is based on my limited resources since iam a retiree pursuing this case, in the
                Public Interest andin defense oftheTax Payers oftheState ofTexas funding theLone State College
               System.

               Sincerely,

               Luis Granado$, PhD
               6 Pocket Flower Ct
               Spring, Texas 77382




              Ct: Monty & Ramire2LlP
              Attn: Daniel Ramirez
          150 West Parker,3,d Floor
          Houston, TX 77076




                                                                             12/12/2017 TUE 13:52 [TX/RX NO 7329] $001